Case 2:21-cv-01816 Document 1-37 Filed 02/26/21 Page 1 of 6 Page ID #:435




             EXHIBIT AK
Licensing Executives Society High Tech Deal Term & Royalty Rate Survey   https://www.ipwatchdog.com/2019/03/05/licensing-executives-society-h...
                   Case 2:21-cv-01816 Document 1-37 Filed 02/26/21 Page 2 of 6 Page ID #:436




1 of 5                                                                                                                        8/3/2020, 4:54 PM
Licensing Executives Society High Tech Deal Term & Royalty Rate Survey   https://www.ipwatchdog.com/2019/03/05/licensing-executives-society-h...
                   Case 2:21-cv-01816 Document 1-37 Filed 02/26/21 Page 3 of 6 Page ID #:437




2 of 5                                                                                                                        8/3/2020, 4:54 PM
Licensing Executives Society High Tech Deal Term & Royalty Rate Survey   https://www.ipwatchdog.com/2019/03/05/licensing-executives-society-h...
                   Case 2:21-cv-01816 Document 1-37 Filed 02/26/21 Page 4 of 6 Page ID #:438




3 of 5                                                                                                                        8/3/2020, 4:54 PM
Licensing Executives Society High Tech Deal Term & Royalty Rate Survey   https://www.ipwatchdog.com/2019/03/05/licensing-executives-society-h...
                   Case 2:21-cv-01816 Document 1-37 Filed 02/26/21 Page 5 of 6 Page ID #:439




4 of 5                                                                                                                        8/3/2020, 4:54 PM
Licensing Executives Society High Tech Deal Term & Royalty Rate Survey   https://www.ipwatchdog.com/2019/03/05/licensing-executives-society-h...
                   Case 2:21-cv-01816 Document 1-37 Filed 02/26/21 Page 6 of 6 Page ID #:440




5 of 5                                                                                                                        8/3/2020, 4:54 PM
